        Case 20-03237 Document 59 Filed in TXSB on 04/09/21 Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXES
                               HOUSTON DIVISION                                               ENTERED
                                                                                              04/09/2021
IN RE:                                          §
HOUTEX BUILDERS, LLC                            §       CASE NO: 18-34658
and                                             §
415 SHADYWOOD, LLC                              §       CHAPTER 11
and                                             §
2203 LOOSCAN LANE, LLC,                         §
       Debtors.                                 §
                                                §
HOUTEX BUILDERS, LLC                            §
and                                             §
2203 LOOSCAN, LLC                               §
and                                             §
415 SHADYWOOD, LLC,                             §
       Plaintiffs,                              §
                                                §
VS.                                             §       ADVERSARY NO. 20-3237
                                                §
HL BUILDERS, LLC                                §
and                                             §
ANNA WILLIAMS,                                  §
      Defendants.                               §

               ORDER DENYING DEFENDANT’S MOTION TO DISMISS

        Anna Williams has filed an Emergency Motion to Dismiss Pursuant to Federal Rule of
Civil Procedure 12(b)(1) and Federal Rule of Bankruptcy Procedure 7012(b) (ECF No. 55) based
upon her argument that the Plaintiffs lost their standing to bring the complaint as a result of an
assignment of their claims to Spirit of Texas Bank, SSB. For the following reasons, the motion to
dismiss is denied.

                              PROCEDURAL BACKGROUND

       This Adversary Complaint (ECF No. 1) was filed on June 29, 2020, and amended on
August 19, 2020 (ECF No. 18). The causes of actions plead by the plaintiffs are 1) breach of
contract, 2) avoidance of transfers action pursuant to 11 U.S.C. §§ 548(a)(1)(A) and (B), 3)
avoidance of transfers under 11 U.S.C. § 544(b) and Texas Business & Commerce Code §§
24.005(a)(1) and (2) (TUFTA), and 4) recovery of transfers under 11 U.S.C. § 544(a) and TUFTA.
All causes of action are based upon the relationships and contracts between the parties.

        Anna Williams filed a previous motion to dismiss on September 2, 2020 (ECF No. 31).
This motion argued that the amended complaint failed to state a cause of action and that the
plaintiffs lacked standing. This motion was denied on October 5, 2020 (ECF No. 44). In addition,

1/2
            Case 20-03237 Document 59 Filed in TXSB on 04/09/21 Page 2 of 2




the Court entered an Order Scheduling Trial on September 2, 2020 (ECF No. 36), which provided
that any dispositive motions shall be filed no later than March 8, 2021. This case is set for trial on
April 19, 2021.

                                        JURISDICTION AND VENUE

        This Court has jurisdiction over this Motion to Dismiss pursuant to 28 U.S.C. §§ 1334(b),
157(b)(2)(A) (administration of the estate), and (H) (proceedings to determine, avoid, or recover
fraudulent conveyances). Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409. The
statutory predicate for relief is Fed. R. Civ. P. 12(b)(6), made applicable to this proceeding through
Fed. R. Bankr. P. 7012 and Local Rule 7012.

                                              LEGAL ANALYSIS

        Ms. Williams was aware of the deadline to file dispositive motions in the Order Scheduling
Trial, and was aware of the motion to compromise that led to the assignment of the claims to Spirit
of Texas Bank, SSB. The Court notes the untimely nature of the instant motion. The defendant
has waited until eleven days prior to trial to file this motion. Moreover, the Fifth Circuit has held
that Rule 25(c) of the Federal Rules of Civil Procedure is designed to allow the action to continue
unabated when an interest in the lawsuit changes hands,1 and that it was erroneous to dismiss a
claim for lack of standing due to a transfer of interest that occurred while litigation was pending.2
Accordingly, the motion to dismiss must be denied.

       THEREFORE, IT IS ORDERED that the Emergency Motion to Dismiss Pursuant to
Federal Rule of Civil Procedure 12(b)(1) and Federal Rule of Bankruptcy Procedure 7012(b) (ECF
No. 55) is denied.

            SIGNED 04/09/2021


                                                               ___________________________________
                                                               Jeffrey Norman
                                                               United States Bankruptcy Judge




1
    Matter of Covington Grain Co., Inc., 638 F.2d 1362, 1364 (5th Cir. 1981).
2
    Matter of Texas Gen., No. 93-2399, 1994 WL 24886, at *1 (5th Cir. Jan. 12, 1994).
2/2
